Order entered July 7, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00730-CV

                        TFHSP SERIES LLC, SERIES 03, Appellant

                                                V.

                                 MIDFIRST BANK, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-11478-L

                                            ORDER
       We DENY appellant’s June 17, 2015 application for writ of supersedeas.

       Texas Rule of Appellate Procedure 24.1(f) provides that if execution has been issued and

the judgment is later superseded, “the clerk will promptly issue a writ of supersedeas.”

Appellant has not shown, in the record before us or otherwise, that execution has been issued or

that the judgment has been superseded. Thus, appellant has not shown itself entitled to relief.



                                                      /s/   ELIZABETH LANG-MIERS
                                                            PRESIDING JUSTICE